Case 1:18-cv-10836-PGG Document 68 Filed 08/12/19 Page 1 of 6

   

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK 1 OCUMEN

Ei

 

Martin S. Gottesfeld, pro se,
Plaintiff

- against - Case No.:

1 7

FRONICK) PY por:

 

 

 

Hugh J. Hurwitz, et al.

 

 

MOTLON FOR A TEMPORARY RESTRAINING oaitosonigring PLALW TIFF"

pa Saree eke

RIGHT TO PUBLISH

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,

hereby moves The Honorable Court to issue a temporary restraining orde'
(herein a "TRO") pursuant to Fed. R. Civ. P. 65 protecting his right t
publish the series of news articles provided herewith as Exhibit 1 to
plaintiff's contemporariously-filed MOTION FOR A DECLARATORY JUDGMENT
PROTECTING PLAINTIFF'S RIGHT TO PUBLISH as a bylined reporter without

interference or reprisal from the instant defendants and their officers

 

wo

Va

Ehe

Fear of

P 9

 

agents, servants, employees, attorneys, contractors, designees, and ot!
active concert or participation with the instant defendants (herein

collectively "opposing entities").

The plaintiff moves The Honorable Court to take judicial notice of

contemporariously~filed MOTION FOR A DECLARATORY JUDGMENT PROTECTING

PLAINTIFF'S RIGHT TO PUBLISH and the Fxhibits thereto provided herewith

same envelope for the purpose of deciding the instant motion.pursuant

hecs in

his

in the
to Fed.

Ke

 

R. Evid. 201(c)(2). The plaintiff also moves The Honorable Court to ta
judicial notice pursuant to Fed. R. Evid. 201(c)(2) of Exhibit 1 heret

 

Py

Affidavit of Martin S. Gottesfeld, noting that agents of the instant défendant

Hugh J. Hurwitz continue to enforce the Federal Bureau of Prisons (her
"FBOP") so-called "byline restriction," despite the fact that it was s

down as unconstitutional by The Honorable U.S. District Court for The

 

of Colorado and later rescinded by the FBOP.

bin the
Pruck

District

The plaintiff believes the law on the instant matter is clear, the likely

- Page 1 of 2 -

 
1 Li 15

 

Case 1:18-cv-10836-PGG Document 68 Filed 08/12/19 Page 2 of 6

damage irrevocable and unquantifiable, and having now reviewed the mot

dismiss filed by the defendants, the plaintiff is confident he will pr

Lon to

vail on

the merits in the instant case. If, however, any of the above remain unclear,

then the plaintiff kinds requests an evidentiary hearing.

Respectfully mailed with sufficient first-class postage affixed pte-paid

on Monday, August. 5th, 2019, in an envelope bearing U.S. Postal Servic.

tracking number 9114 9023 0722 4293 0876 98 handed to Ms. J. Wheeler of

FCI Terre Haute CMU unit team in her official capacity as an agent of

defendants, and therefore filed thereupon pursuant to Houston v. Lack,

te

the
the
487

 

U.S. 266 (1988),

Martin\S. Gottesfeld, pro se

Reg. No.: 12982-104 :
Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

 

GERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, hereby certify that I mailed a copy of the

foregoing document to counsel for the defendants by providing such copy

envelope bearing sufficient first-class postage pre-paid to Ms. J. Whee

Y in an

ler of

 

the FCI Terre Haute CMU unit team for mailing in her official capacity

agent for the defendants.

JL

_ Martin S. Gottesfeld, pro se

 

- Page 2 of 2 -

 

as an

 
1 i LL Le

 

Case 1:18-cv-10836-PGG Document 68 Filed 08/12/19 Page 3 of 6

Ex hi bit aa

 

 
Case 1:18-cv-10836-PGG Document 68 Filed 08/12/19 Page 4 of 6

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is t:
accurate to the bast of my knowledge, information, and belief on this |
of July, 2019, and I do so declare the following pursuant to 26 U.S.C,

tue and
8th day
§ 1746

 

 

 

(see LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d ol, 6:

5-60 (2d

 

Gir. T999)):

1. My name is Martin S. Gottesfeld and I am a federal inmate in the

communications management unit (CMU) at the Federal Correctional Insti
(FCL) in Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. I am the sole plaintiff in the case of 18-cv-10836 in U.S. Dis
Court for The Southern District of New York (hereafter "the case").

|

4. As previously docketed in the case, I provided a print-out Exon

LexisNexis® of the decision in McGowan v. United States, 825 F.3d 118.
2016), highlighting that at 122 the Federal Bureau of Prisons (FBOP) £

tution

Prict

(2d Cir.
brmer

so-called "byline restriction" had been ruled unconstitutional and res¢inded,

to Ms. Evelyn Keller, then ofthe FCI Terre Haute CMU unit team.

5. Ms. Keller provided this print-out in digital form to the FCI
Haute legal department.

6. Despite the above events, the FCI Terre Haute legal department
specifically Ms. Katherine Siereveld, continue to enforce the byline
restriction.

I declare (or certify, verify, or state) under penalty. of perjury

the foregoing is true and correct. Executed on Sunday, July 28th, 2019)

    

Martin ‘S. Gottésfeld

- Page 1 of 1 -

ferre

, and

that

 

 
82-108 Case 1:18-cv-10836-PGG™Dox led OBMEBM9 Page 5 of 4

setional Institetion

» Th 47808

stares
es

STRACKNOS

WN

3 0722 4293 C876 96

= ————<$_—_—_—_—

.

 

co teeny

=

*
Fy

Ode

Ua fats Cost

iM, He Cire

Wot eat RT

ew YORK wv 'omo7
Chie t Aten,

see ee eee

 
 

Case 1:18-cv-10836-PGG Document 68 Filed 08/12/19 Page 6 of €

Martin S. Gottesfeld

Reg. No.: 12982-104

Federal Correctional Institution

Pro Se Clerk's Office P.O. Box 33

U.S. District Court | Terre Haute, IN 47808

Southern District of New York —

500 Pearl St.
New York, NY 10007 :

Monday, August 5th, 2019

 

To Whom It May Concern:

I hope that this letter finds you well.

. Please find enclosed for filing in the case of Gottesfeld v. Hurwitz, el
al., 18-cv-10836-PGG the following three (3) motions: plaintiff's NOTE FOR
EXTENSION OF TIME TO FILE, plaintiff's MOTION.FOR A TEMPORARY RESTRALNING
ORDER PROTECIING PLAINTIFF'S RIGHT TO PUBLISH with LI Exhibit thereto, dnd

plaintiff's MOTION FOR A DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S RIGHT TO
PUBLISH with 3 Exhibits thereto.

Each Exhibit is prefaced with a blank white cover page marked, "Exhibit
1," “Exhibit 2," or "Exhibit 3."" The body of one exhibit includes pages
previously-exhibited in other motions, so there is one page with a prer
existing PACER header from the same case, docket entry 63, page 19 of 26,
marked "Exhibit 7." This exhibit marking can be: ignored.

May I also ask that the.scanried image of the envelope bearing cnepe 3
motions to the court appear in each of the 3 docket entries for those notions
for the purpose of. the prison-mailbox rule?

Finally, may I please ask the Pro Se Clerk's Office to use the entlosed
self-addressed stamped envelope to mail me the PACER receipts from these
motions? I very much appreciated the docket report that the Pro Se Clerk's
Office recently sent to me. While I would happily accept a full docket) sheet
again, all I am requesting is the PACER receipt(s) from these motions.

With gratitude,

Deas pro se

 

 

awl

 

Cf Ua 2h iy eta?

dO NE Te

=

- Page 1 of 1 -

 

 

 
